Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.


Response to Arguments
2	Applicant’s arguments with respect to claims 1-9 and 12-19 filed on 07/16/2021 have been considered but are moot because the arguments are moot in view of the new grounds of rejection using SHIRATA (US 2017/0199164 A1).

Claim Status
Claims 1-9 and 12-20 are pending.
Claims 1 and 6 are rejected twice below
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rozak et al. (US 2017/0124785 A1) in view of SHIRATA (US 2017/0199164 A1).



    PNG
    media_image1.png
    622
    726
    media_image1.png
    Greyscale

5	Regarding to claim 1, Rozak discloses a health monitoring system comprising: 
at least one sensor (FIG. 1, item 104  discloses the sensors 104 can be, for instance, accelerometers, gyroscopes, strain gauges, temperature sensors, torque sensors, speed sensors, or any type of sensor in Paragraph [0023]);
a HMU (FIG. 1, item 122 discloses health and usage monitoring system (HUMS) HUMS 122 can also monitor the sensors 104 of the component under test 102 .in Paragraph [0005 & 0025]) operatively connected to the at least one sensor (FIG. 1, to receive data therefrom and to generate at least one status indicator (FIG. 1, item 128 discloses health and usage monitoring system (HUMS) HUMS 122 can also monitor the sensors 104 of the component under test 102 .in Paragraph [0005 & 0025]) based on the data from the at least one sensor (FIG. 1, item 128 discloses test system 110 receives the HUMS data 128 based on the sensor inputs 106 in Paragraph [0005 & 0025]); and
a computing device (FIG. 1, item 132 discloses an analysis logic 132 can compare the condition indicators 120 with the HUMS data 128 to determine whether they are substantially correlated.in Paragraph [0025]) operatively connected to the HMU (FIG. 1, item 122) to receive data therefrom (FIG. 1, item 128), wherein the computing device (FIG. 1, item 132) is configured to generate a health notification when a quantity of the at least one status indicator that are greater than or equal to a pre-determined status (FIG. 1, item 132 discloses analysis logic 132 can compare the condition indicators 120 with the HUMS data 128 to determine whether they are substantially correlated in Paragraph [0026-0027]) indicator threshold exceeds a pre-determined peak threshold (FIG. 1, item 140 discloses verifying that the condition indicators 120 are within limits defined by the thresholds 140. in Paragraph [0026-0027]).
a computing device (FIG. 1, item 132 discloses an analysis logic 132 can compare the condition indicators 120 with the HUMS data 128 to determine whether they are substantially correlated.in Paragraph [0025]) operatively connected to the HMU (FIG. 1, item 122) to receive data therefrom, whereinthe computing device is configured and 
adapted to determine if the at least one status indicator is apeak status indicator by        comparing each of the at least one status indicator to a pre-determined status indicator threshold (FIG. 1, item 132 discloses analysis logic 132 can compare the condition indicators 120 with the HUMS data 128 to determine whether they are substantially correlated in Paragraph [0026-0027]), 
However Rozak does not explicitly teach determine a quantity of the peak status indicators by counting the peakstatus indicators, determine if 
the quantity the peak status indicators a pre-determined peak count threshold and generate a healthnotification if the quantity of the peak status indicators 
exceeds the pre-determined peak count threshold.

    PNG
    media_image2.png
    785
    769
    media_image2.png
    Greyscale

However, SHIRATA teaches determine a quantity of the peak status indicators by counting the peakstatus indicators (Fig. 4 Item s106 discloses malfunction detector 103 increments the counter value by 1 and stores the feature quantity of the input data as the feature quantity of the malfunction data candidate in S106in Paragraph [0048]) determine if the quantity the peak status indicators a pre-determined peak count threshold  (Fig. 4 Item s106 discloses malfunction detector 103 increments the counter value by 1 and stores the feature quantity of the input data as the feature quantity of the malfunction data candidate in S106in Paragraph [0048]) and generate a healthnotification if the quantity of the peak status indicators exceeds the pre-determined peak count threshold (Fig. 4 Item s108 or s104 discloses input data is equal to or larger than the predetermined threshold in Paragraph [0047])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Rozak to further utilize a detector with increments the counter value as taught by SHIRATA in order to correctly perform the reported operating sequence in Paragraph [0048]).

6	Regarding to claim 6, Rozak discloses a method for monitoring and determining a health of a component: 
collecting data during a sample cycle from at least one sensor to generate a numerical status (FIG. 1-5 item 502 discloses block 502, sensor inputs 106 are received at a data acquisition system 108 from a component under test 102 in Paragraph [0034]).
indicator for a given component with a computing device (FIG. 1-5 item 506 discloses block 506, the test system 110 determines a plurality of condition indicators 120 based on the sensor inputs 106 acquired by the data acquisition system 108in Paragraph [0034]); and
identifying if the numerical status indicator qualifies as a peak status indicator (SI), wherein the peak status indicator is greater than or equal to a pre-determined status indicator threshold (FIG. 1-5 item 508 discloses block 508, the test system 110 compares the condition indicators 120 to the HUMS data 128 in Paragraph [0034]);
adding the numerical status indicator to a historical series of numerical status indicators to generate a new historical series of numerical status indicators (FIG. 1-5 item 512 discloses bock 512, the test data 142 can be collected in database 136 as test results in Paragraph [0034]); and
at least one of (i) performing a maintenance action or (ii) generating a health notification when a quantity of peak Sis in the new historical series of numerical Sis exceeds a pre-determined peak threshold (FIG. 1-5 item 510 discloses block 510, the test system 110 outputs a test result based on results of the comparison. The test result can be visually output as one or more health status summary, such as one or more of the health status summary 412A-412D. At bock 512, the test data 142 can be collected in database 136 as test results in Paragraph [0034]);
However Rozak does not explicitly teach determine a a pre-determined peak count threshold
However, SHIRATA teaches determine a a pre-determined peak count threshold (Fig. 4 Item s106 discloses malfunction detector 103 increments the counter value by 1 and stores the feature quantity of the input data as the feature quantity of the malfunction data candidate in S106in Paragraph [0048])  equal to or larger than the predetermined threshold in Paragraph [0047])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Rozak to further utilize a detector which increments the counter value as taught by SHIRATA in order to correctly perform the reported operating sequence in Paragraph [0048]).

7.	Claims 1-2, 5-6, 8-9, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soehren et al. (US 2005/0033200 A1) in view of SHIRATA (US 2017/0199164 A1).


    PNG
    media_image3.png
    682
    755
    media_image3.png
    Greyscale

8	Regarding to claim 1, Soehren discloses a health monitoring system comprising: 
at least one sensor (FIG.1 Item 14, 20, 34 discloses sensors 14, 20, & 34 include inertial gyroscopes and accelerometers in Paragraph [0030]);
	a HMU (FIG. 1 Item 22 & 42 discloses energy estimator 22 and health monitor units in Paragraph [0035]) operatively connected to the at least one sensor (FIG.1 Item 34 discloses sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0030]) to receive data therefrom and to generate at least one status indicator based on the data from the at least one sensor (FIG.1 Item 46 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037]); and
	
a computing device (FIG. 1 Item 32 discloses preprocessing unit 32 to provide pseudo-range or delta range information in Paragraph [00354]) operatively connected to the HMU (FIG. 1-2 Item 42) to receive data therefrom, whereinthe computing device is configured and adapted to determine if the at least one status indicator is apeak status indicator by comparing each of the at least one status indicator to a pre-determinedstatus indicator threshold (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037]), 

However Soehren does not explicitly teach determine a quantity of the peak status indicators by counting the peakstatus indicators, determine if the quantity the peak status indicators a pre-determined peak count threshold and generate a healthnotification if the quantity of the peak status indicators exceeds the pre-determined peak count threshold.

However, SHIRATA teaches determine a quantity of the peak status indicators by counting the peakstatus indicators (Fig. 4 Item s106 discloses malfunction detector 103 increments the counter value by 1 and stores the feature quantity of the input data as the feature quantity of the malfunction data candidate in S106in Paragraph [0048]) determine if the quantity the peak status indicators a pre-determined peak count threshold  (Fig. 4 Item s106 discloses malfunction detector 103 increments the counter value by 1 and stores the feature quantity of the input data as the feature quantity of the malfunction data candidate in S106in Paragraph [0048]) and generate a health notification if the quantity of the peak status indicators exceeds the pre-determined peak count threshold (Fig. 4 Item s108 or s104 discloses input data is equal to or larger than the predetermined threshold in Paragraph [0047])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren to further utilize a detector with increments the counter value as taught by SHIRATA in order to correctly perform the reported operating sequence in Paragraph [0048]).

9	Regarding to claim 2, Soehren discloses the health monitoring system comprising: system as recited in Claim 1, wherein the at least one sensor is an accelerometer (FIG.1-2 Item 14 & 34 discloses sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0030]).

10	Regarding to claim 5, Soehren discloses the system as recited in Claim 1, wherein the at least one status indicator includes at least one of a condition indicator or a health indicator (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037]).

11	Regarding to claim 6, Soehren discloses a method for monitoring and determining a health of a component:
	collecting data during a sample cycle (FIG.1 Item 14, 20, 34 discloses digitized time signals for the sensor outputs are collected to determine typical human motions, including walking forwards, walking backwards, walking sideways, walking up and down a slope, walking up and down stairs, turning left and right and running, etc. in Paragraph [0030]) from at least one sensor (FIG.1 Item 14, 20, 34 discloses sensors 14, 20, & 34 include inertial gyroscopes and accelerometers in Paragraph [0030]) to generate a numerical status indicator for a given component with a computing device (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037]); and
	identifying if the numerical status indicator qualifies as a peak status indicator, wherein the peak status indicator is greater than or equal to a pre-determined status indicator threshold (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded.in Paragraph [0037]).
generate a new historical series of numerical status indicators (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037].; and at least one of (i) performing a maintenance action or (ii) generating a health notification
when a quantity of peaks is in the new historical series of numerical Sis exceeds a pre-determined peak count threshold (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46 the alarm 46 may sound to indicate Option 1 that the person being monitored has fallen, or Option 2 perhaps they have been stricken with a heart attack, stroke, respiratory disorder, or the like. The alarm 46 may be sounded to a Option 3 health monitoring service, hospital staff, emergency medical personnel, or other health care provider in Paragraph [0037].
However Soehren does not explicitly teach determine a a pre-determined peak count threshold
However, SHIRATA teaches determine a a pre-determined peak count threshold (Fig. 4 Item s106 discloses malfunction detector 103 increments the counter value by 1 and stores the feature quantity of the input data as the feature quantity of the malfunction data candidate in S106in Paragraph [0048])  equal to or larger than the predetermined threshold in Paragraph [0047])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren to further utilize a detector with increments the counter value as taught by SHIRATA in order to correctly perform the reported operating sequence in Paragraph [0048]).

12	Regarding to claim 8 Soehren discloses the method as recited in Claim 6, wherein collecting data from the at least one sensor (FIG.1 Item 14, 20, 34 discloses digitized time signals for the sensor outputs are collected to determine typical human motions, including walking forwards, walking backwards, walking sideways, walking up and down a slope, walking up and down stairs, turning left and right and running, etc. in Paragraph [0030]) is continuously performed while the component is in use (FIG. 1 Item 22 & 42 discloses health monitor units detects signal from sensor over time output an alarm if issue occurs  in Paragraph [0035]).

13	Regarding to claim 9 Soehren discloses the method as recited in Claim 6, wherein collecting data from the at least one sensor (FIG.1 Item 14, 20, 34 discloses digitized time signals for the sensor outputs are collected to determine typical human motions, including walking forwards, walking backwards, walking sideways, walking up and down a slope, walking up and down stairs, turning left and right and running, etc. in Paragraph [0030]) is continuously performed while the component is in use (FIG. 1 Item 22 & 42 discloses health monitor units monitors motion over time output an alarm if issue occurs  in Paragraph [0035]).


14	Regarding to claim 17 Soehren discloses the method as recited in Claim 6, further comprising storing the numerical status indicator with a historical series of numerical status indicators to generate a new historical series (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037].

15	Regarding to claim 18 Soehren discloses the method as recited in Claim 17, further comprising resetting the historical series of numerical status indicators after a repair action has been taken such that a quantity of numerical status indicators in the historical series is set to zero. (FIG. 1-2 Item 42 discloses health monitor 42 provides energy information is provided by the energy estimator 22, which indicates the level of energy expenditure 44 by the person being monitored in Paragraph [0036].

16	Regarding to claim 19 Soehren discloses the method as recited in Claim 6, wherein the numerical status indicator is at least one of a condition indicator or a health indicator (FIG. 1-2 Item 42 & 32 discloses health monitor 42 provides an output to one or more alarms 46. When the activity level of the person being monitored falls below a predetermined threshold, an alarm 46 is sounded sensors 14 & 34 include inertial gyroscopes and accelerometers in Paragraph [0037]);.

17.	Claims 3, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soehren et al. (US 2005/0033200 A1) in view of SHIRATA (US 2017/0199164 A1) in further  view of Lichtenwalner et al. (US 6,006,163 A).

18	Regarding to claim 3, Soehren discloses the system as recited in Claim 1.
However Soehren in view of SHIRATA does not explicitly teach a fan case, wherein the at least one sensor is mechanically coupled to the fan case.
However, Lichtenwalner teaches a fan case, wherein the at least one sensor is mechanically coupled to the fan case. (Fig. 1-2 Item 22 discloses an actuator/sensor instrumentation 22 which is embedded or attached to the structure 23)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren in view of SHIRATA to further utilize a actuator/sensor instrumentation 22 which is embedded or attached to the structure as taught by Lichtenwalner in order to actively test for structural health monitoring on a device.

    PNG
    media_image4.png
    834
    615
    media_image4.png
    Greyscale


19	Regarding to claim 12, Soehren discloses the system as recited in Claim 12.
However Soehren in view of SHIRATA does not explicitly teach determining a standard deviation for the new historical series of numerical status indicators.
However, Lichtenwalner teaches determining a standard deviation for the new historical series of numerical status indicators (Fig. 1-3A Item 22 discloses an sensor instrumentation 22 determining a standard deviation in Col. 3 Lines 10 -26)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren in view of SHIRATA to further utilize a sensor instrumentation 22 determining a standard deviation as taught by Lichtenwalner in order to provide accurate and fast measurement.

20	Regarding to claim 13, Soehren discloses the method as recited in Claim 12.
However Soehren in view of SHIRATA does not explicitly teach wherein the standard deviation for the new historical series of numerical status indicators is recalculated in real-time each time another numerical status indicator is added.
However, Lichtenwalner teaches wherein the standard deviation for the new historical series of numerical status indicators is recalculated in real-time each time another numerical status indicator is added. (Fig. 1-3A Item 22 discloses a sensor instrumentation 22 determining a standard deviation in Col. 3 Lines 10 -26)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren in view of SHIRATA to further utilize a sensor instrumentation 22 determining a standard deviation as taught by Lichtenwalner in order to provide accurate and fast measurement.

21	Regarding to claim 14, Soehren discloses the method as recited in Claim 9, 
However Soehren in view of SHIRATA does not explicitly teach determining a mean for the new historical series of numerical status indicators.
However, Lichtenwalner teaches determining a mean for the new historical series of numerical status indicators (Fig. 1-3a Item 22 discloses a sensor instrumentation 22 determining a standard deviation in Col. 3 Lines 10 -26)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren t in view of SHIRATA to further utilize a sensor instrumentation 22 determining a standard deviation as taught by Lichtenwalner in order to provide accurate and fast measurement.

22	Regarding to claim 15, Soehren discloses the method as recited in Claim 14, 
However Soehren in view of SHIRATA does not explicitly teach wherein the mean for the new historical series of numerical status indicators is recalculated in real-time each time another numerical status indicator is added.
However, Lichtenwalner teaches wherein the mean for the new historical series of numerical status indicators is recalculated in real-time each time another numerical status indicator is added. (Fig. 1-2 Item 22 discloses a sensor instrumentation 22 determining a standard deviation and mean calculation in Col. 3 Lines 10 -26)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren in view of SHIRATA to further utilize a sensor instrumentation 22 determining a standard deviation as taught by Lichtenwalner in order to provide accurate and fast measurement.

23	Claims 4 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soehren et al. (US 2005/0033200 A1) in view of SHIRATA (US 2017/0199164 A1) in further view of Czerniak et al. (US 2016/0349744 A1

24	Regarding to claim 4, Soehren discloses the system as recited in Claim 1, further comprising a display (FIG. 1-2 Item 36 discloses human input 36 being provided to the input preprocessing 32. On example of such a human input 36 is a keyboard and/or pointer device in Paragraph [00354]) operatively connected to the computing device (FIG. 1-2 Item 32), wherein the computing device is configured and adapted to display the health notification on the display (FIG. 1-2 Item 32 discloses preprocessing unit 32 to provide pseudo-range or delta range information to user in Paragraph [00354]).
However Soehren in view of SHIRATA does not explicitly teach a graphical user interface
However, Czerniak teaches a graphical user interface (Fig. 1-2 Item discloses display such as graphical user interface for input and output in Paragraph [0032]).
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren in view of SHIRATA to further utilize a display such as graphical user interface as taught by Czerniak in order to view and change data through testing process.

25	Regarding to claim 16 Soehren discloses the method as recited in Claim 6, further comprising displaying the health notification (FIG. 1-2 Item 36 discloses human input 36 being provided to the input preprocessing 32. On example of such a human input 36 is a keyboard and/or pointer device in Paragraph [00354]).
However Soehren in view of SHIRATA does not explicitly teach displaying the health notification on a graphical user interface.
However, Czerniak teaches displaying the health notification on a graphical user interface. (Fig. 1-2 Item discloses display such as graphical user interface for input and output in Paragraph [0032]).
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for health condition of the person monitored as taught by Soehren in view of SHIRATA to further utilize a display such as graphical user interface as taught by Czerniak in order to view and change data through testing process.

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 7 the prior art or record taken alone or in combination fail to teach or suggest the method as recited in claim 6 “wherein the pre-determined status indicator threshold is equal to a sum of a mean value of a historical series of numerical status indicators and a standard deviation of the historical series multiplied by a configurable factor.in combination with all the other elements of claim 6.  
Regarding claim 20 the prior art or record taken alone or in combination fail to teach or suggest the system as recited in Claim 1 “wherein the pre-determined status indicator threshold is equal to a sum of a mean value of a historical series of numerical status indicators and a standard deviation of the historical series multiplied by a configurable factor..” in combination with all the other elements of claim 20.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868   
                                                                                                                                                                                                     
/LEE E RODAK/Primary Examiner, Art Unit 2868